Citation Nr: 1703595	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  15-24 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, claimed as a result of Agent Orange exposure during service.  

2.  Entitlement to a compensable disability rating for bilateral hearing loss prior to June 23, 2015, and an evaluation in excess of 20 percent beginning June 23, 2015.  
 

REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from December 1956 to March 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

During the course of the appeal, in a June 2015 rating decision, the RO increased the evaluation of the service-connected hearing loss from noncompensable to 20 percent, effective on June 23, 2015.  These staged ratings do not represent the maximum disability ratings assignable for this disability, and the Veteran has not indicated that the current staged ratings are the maximum he is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in September 2016.  A transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted before a final decision may be reached.  

Diabetes

The claim of service connection for diabetes must be remanded to attempt to corroborate the Veteran's presence in Vietnam.  

At his Board hearing, the Veteran testified that he stepped foot in Vietnam on two occasions during temporary duty assignments (TDY) in 1963.  Board Hr'g Tr. 11-12, 14.  He explained that he was dispatched to Vietnam from Clark Air Force Base in the Philippines because an aircraft was grounded in Vietnam and he was sent to repair it due to his expertise with that type of aircraft.  Board Hr'g Tr. 8-9.  

The Veteran has not always been consistent as to how and why he went to Vietnam.  For instance, he reported during VA treatment in January and February 2008 that he would catch plane rides to Vietnam to catch up on his sleep and rest.  

In both of these accounts, the Veteran asserts that he went to Vietnam.  Thus, they are not inconsistent as to this material fact at issue.  However, these recollections are distinctly different in explaining why he went to Vietnam.  Ultimately, the reason he was sent to Vietnam is not a material issue of fact.  Nonetheless, this question bears on the overall reliability of his assertions.  Accordingly, at present, the Board is unable to determine the appropriate credibility and probative weight of his testimony.  

The Veteran's official military records do not indicate a TDY to Clark Air Force Base in the Philippines or any trips to Vietnam.  According to the official Record of Military Assignments, he was stationed at McGuire Air Force Base during this time, as he testified.  An April 1963 performance evaluation states that "He has been selected for TDY maintenance duties and has always performed exceptionally well at these duties."  Although this might be consistent with his testimony indicating TDY to Clark Air Force Base, no specific information regarding these TDYs is provided in the evaluation report.  

Under such circumstances, the Board finds that a remand is needed to attempt to obtain flight logs or any other official military records that might tend to support his account of flying to Vietnam.  

Hearing Loss

The claim for an increased rating for bilateral hearing loss must be remanded to (1) obtain missing medical records and (2) obtain a new VA examination.  

With regard to the missing medical records, his VA outpatient treatment records contain several entries indicating that non-VA audiology consultations were "scanned" in and available to review.  These entries appear in June 2011, September 2013, March 2014, and July 2014.  Unfortunately, these reports were not associated with the claims file.  Elsewhere, the Veteran has submitted private audiological reports in support of his claim.  However, it is not clear that those private audiological reports are the same ones "scanned" into VA's electronic medical records database.  Most notably, the dates of most of those records he submitted do not correspond to the VA entries.  Accordingly, upon remand, the "scanned" records must be associated with the claims file.  

With regard to the need for a new VA examination, the Veteran submitted a private audiological report from July 2016.  That examination did not utilize the Maryland CNC report, as required by 38 C.F.R. § 4.85.  Thus, it is not adequate to rate the disability.  Importantly, however, it shows puretone thresholds that are higher than those reported at the last VA examination conducted in June 2015.  This indicates that there may have been a material change in the disability since the June 2015 VA examination.  

Furthermore, VA medical records in March 2012 show treatment for complaints of air and blood coming out of his ears two weeks prior.  This was treated as otitis media/externa.  It is not clear if this symptomatology is associated with the service-connected bilateral hearing loss.  

Accordingly, a remand is necessary to arrange for a new VA examination.  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v.  Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records, including, but not limited to all non-VA audiological reports that have been "scanned" into the electronic archive, including those from June 2011, September 2013, March 2014, and July 2014.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the appropriate service department and/or records custodian(s), with a request for copies of any official records, such as flight logs, that might document the Veteran's presence on flights from Clark Air Force Base in the Philippines to Vietnam in 1963.  

3.  Arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected bilateral hearing loss.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's hearing loss.  

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any associated non-audiologic manifestations.  For instance, the examiner should address whether any otitis media/externa, such as that treated at VA in March 2012, is associated with hearing loss.  

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing all actions set forth in paragraphs 1-3, plus any further action needed as a consequence of the development completed in paragraphs 1-3 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




